 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9

10 WOLFGANG PUCK AND BARBARA          CASE NO. LA CV18-09708 JAK (SSx)
     LAZAROFF,
11                                    ORDER RE PETITIONERS’ EX
                                      PARTE APPLICATION TO
12             Petitioners,           ADVANCE HEARING DATE ON
                                      MOTION TO REMAND FROM
13        v.                          MARCH 11, 2019 TO FEBRUARY
                                      25, 2019 OR AS SOON
14 W.P. PRODUCTIONS, INC. AND         THEREAFTER AS THE MOTION
     W.P. APPLIANCES, INC.,           TO REMAND MAY BE HEARD
15                                    (DKT. 19)
               Respondents.
16

17

18

19

20

21

22

23

24

25

26

27

28
 1         Based on a review of Petitioners’ ex parte application to advance the March
 2   11, 2019 hearing date on their motion to remand this action to the Los Angeles
 3   Superior Court (“Application” (Dkt. 19)), as well as the opposition thereto and the
 4   supplemental briefing submitted, the Application is GRANTED IN PART AND
 5   DENIED IN PART.
 6         The Court has considered the matters raised with respect to the Petitioners’
 7   Motion to Remand (“Motion” (Dkt. 10)) and has concluded that pursuant to Local
 8   Rule 7-15, the matter can be decided without oral argument. The Motion, noticed
 9   for hearing on March 11, 2019, has been taken under submission and off the
10   Court’s motion calendar. No appearance by counsel is necessary.
11

12         IT IS SO ORDERED.

13

14   Dated: February 27, 2019              __________________________________
                                           JOHN A. KRONSTADT
15                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
